On rehearing, the following opinion was delivered by Baldwin, J.—Field, C. J. and Cope, J. concurring:
We think that the former judgment of this Court should stand. The Wormsers now claim as successors in interest of the execution debtor; but it seems, from the record, that this offer to redeem was not made in that character, nor could it have been, for the certificate of the Sheriff of a purchase at a sale of the property, as that of the defendant in execution, is not sufficient to entitle the holder to redeem as such successor—at least, till the expiration of the six months.
The former judgment of this Court was correct, and'it is ordered to bo entered.